       
     Case 2:16-cv-02011-GMN-PAL Document 161 Filed 11/14/18 Page 1 of 3
       




 1                                   UNITED STATES DISTRICT COURT
 2                                           DISTRICT OF NEVADA
 3                                                       ***
 4        BROOK M. HURD, et al.,                                   Case No. 2:16-cv-02011-GMN-PAL
 5                                              Plaintiffs,         MINUTES OF PROCEEDINGS
                v.
 6                                                                     Dated: November 8, 2018
          CLARK COUNTY SCHOOL DISTRICT, et
 7        al.,
 8                                           Defendants.
 9    PRESENT: THE HONORABLE PEGGY A. LEEN, United States Magistrate Judge
10    JUDICIAL ASSISTANT: Teresa Hoskin                           RECORDER/TAPE #: None
11    COUNSEL FOR PLAINTIFF(S): Ian Hansen, Peter Alfert, Todd Boley
12    COUNSEL FOR DEFENDANT CCSD: Mark E. Ferrario, Michelle Schwarz, Kara Hendricks
13    COUNSEL FOR DEFENDANT DORAN: Trevor Hatfield
14    PROCEEDING: Settlement Conference
15             A settlement conference was conducted commencing at 1:40 p.m. Plaintiffs Brook M.
16    Hurd, Geraldine C. Hurd, Luis O. Villalobos, Olivia N. Espinoza, Zekrollah Sanaei, and Elham
17    Eghdamian were present as well as defendant James P. Doran, and Scott Greenberg, Phoebe
18    Redmond, Karen A. Thurlow, Eileen Wheelan and Jodie Lamb on behalf of defendant CCDC.
19    The court heard presentations from counsel and from each of the parties present and thereafter met
20    individually with counsel and each individual party.
21             A settlement was reached subject to the approval of the Clark County School District’s
22    Board of Trustees under the following essential terms:
23             1. CCSD will pay $400,000 to each of the three plaintiff families for a total settlement
24                   contribution of $1.2 million;
25             2. Doran’s carrier will pay $10,000 to each of the three plaintiff families for a total
26                   settlement contribution of $30,000;
27             3. The parties will execute a written settlement agreement containing a broad global
28                   mutual release of all claims;
                                                              1
       
     Case 2:16-cv-02011-GMN-PAL Document 161 Filed 11/14/18 Page 2 of 3
       




 1           4. The parties agree the district judge will determine reasonable attorneys’ fees and costs

 2                which should be awarded to plaintiffs’ counsel as prevailing parties. Defendants agree

 3                that Plaintiffs are prevailing parties entitled to recover attorneys’ fees and costs under

 4                one or more federal fee shifting claims asserted in this case. Plaintiffs represent that

 5                hard costs are approximately $425,000, the majority of which are expert and deposition

 6                costs. Plaintiffs agree to cap their request for attorneys’ fees at a maximum of $500,000

 7                so that defendants’ maximum exposure for attorneys’ fees and costs to plaintiffs as

 8                prevailing parties under one or more federal fee shifting statutory claims is $925,000.

 9           5. Plaintiffs will not apply for costs or attorneys’ fees based on a punitive damages claim

10                which plaintiffs agree to dismiss.

11           6. Plaintiffs will file an application for costs and attorneys’ fees within 30 days of the

12                School Board’s decision approving the settlement, if it is approved.

13           7.   Defendants reserve the right to challenge the reasonableness of costs and fees

14                plaintiffs’ counsel seek as a result of this litigation and settlement but will not challenge

15                their right to recover costs and fees as prevailing parties under one or more federal fee

16                shifting statutory claims asserted in this case.

17           8. Plaintiffs will file a verified petition for compromise of the minors’ claims within 30

18                days of the School Board’s approval of the proposed settlement, if it is approved.

19           9. Defense counsel will promptly draft and forward proposed settlement and release

20                documents which must be signed before the request to approve the settlement is

21                considered at a regularly scheduled Board meeting.

22           10. The parties will exercise best faith efforts to have the matter ready for consideration at

23                the earliest possible regularly scheduled School Board meeting after documents are

24                finalized which is expected to occur no later than January 2019.

25           The settlement conference concluded at 5:45 p.m.

26           IT IS ORDERED that a telephonic status check is set for 3:00 p.m., January 16, 2019.

27    Counsel shall be connected to the conference call by dialing (877) 810-9415, and entering Access

28
                                                         2
       
     Case 2:16-cv-02011-GMN-PAL Document 161 Filed 11/14/18 Page 3 of 3
       




 1    Code 2365998, no later than 2:55 p.m. If a stipulation to dismiss is filed, the telephonic status

 2    check will be automatically vacated.

 3

 4
                                                          PEGGY A. LEEN
 5                                                        UNITED STATES MAGISTRATE JUDGE 
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
